DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 06 November 2020 has been entered; claims 1, 6-10, 12, 14-21, 25, 26, and 28 remain pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 November 2020 has been entered.

Response to Arguments
Applicant’s arguments, see Pages 7-12 of the Remarks, filed 06 November 2020, with respect to the 112(b) of claims 1-3, 6-22, and 25-29 and all 103 rejections over Ahmed have been fully considered and are persuasive.  The 112(b) of claims 1-3, 6-22, and 25-29 and all 103 rejections over Ahmed have been withdrawn in light of Applicant’s amendments to the claims, which among other things, now exclude mineral acids and inorganic bases.

Claim Objections
Claim 15 is objected to because of the following informalities: regarding claim 15, the limitation “earth metal oxalate” (line 12) should be recited as “rare earth metal oxalate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-10, 12, 14, 21, 25, 26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1 and 21, the limitations which appear to lack support in Applicant’s Specification are as follows: “wherein the insoluble residue as dried consists essentially of at least 98% purity by weight of the at least one light rare earth metal oxalate”.  Original claim 19, Examples 5-6 within Paragraphs [0058-0064], and Table 1 provide support for 98% purity by weight of light rare earths separated from transition metal oxalates; however, in addition to light rare earth metal oxalates separated from transition metal oxalates, claims 1 and 21 also encompass situations where light rare earth metal oxalates are separated from heavy rare earth metal oxalates (with or without transition metal oxalate).  In the instance where light rare earth metal oxalates are separated from heavy rare 
Regarding claims 6-10, 12, 14, 25, 26, and 28, they are rejected for being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 19, claim 15 already requires that the insoluble residue containing the rare earth metal oxalate consists essentially of at least 98% purity by weight of the at least one rare earth metal oxalate.  Claim 19 makes reference to the at least one rare earth metal oxalate as a purified material containing at least 98% purity by weight of the at least one rare earth metal oxalate; therefore, it is submitted that “a purified substance” is the same thing as the “insoluble residue” and claim 19 then does not further limit claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 6-10, 12, 14-21, 25, 26, and 28 are allowed pending resolution of the 112 rejections set forth above, as none of the prior art teaches or suggests the methods of claims 1, 15, or 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12 April 2021